Citation Nr: 0603897	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-22 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from action by the Department Veterans 
Affairs (VA) Regional Office (RO) in Manchester, NH.  

The veteran's widow, the appellant, later moved to Phoenix, 
Arizona; the VARO in Phoenix now has jurisdiction.  And 
although she has been recently contacted at the AZ address in 
an attempt to develop the evidence, and she did not respond 
to that communication, the communication itself was not 
returned to VA as undeliverable from that last known address 
so it is presumed to be accurate.

In December 2004, the Board remanded the case for additional 
development which will be described further below.  The RO 
made every effort to follow the developmental guidelines, 
acquired additional evidence, and issued a SSOC.  The  case 
has now been returned to the Board for final appellate 
review.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the appeal.

2.  The veteran had service during the Vietnam Era; he was on 
ships that may have been subjected to known environmental 
hazards; there is nothing in the file to reflect either that 
he was or was not exposed to dioxins.

3.  The veteran did not exhibit any chronic disorder which 
may be presumed to be due to dioxin exposure, and evidence 
does not otherwise substantiate that his cancer was due to 
dioxin exposure in service, or that he was exposed to blood 
or other possible hepatitis-C contaminants in service 
including as a result of tattooing and/or transfusions. 

4.  The veteran died on May [redacted], 2002; the death certificate 
lists the cause of death as hepatocellular carcinoma of one 
year's duration; he had a history of multiple chronic liver-
related problems for several years prior to death.

5.  Competent evidence and medical opinion does not establish 
that the veteran developed a chronic liver disorder to 
include cancer, alcoholism, cirrhosis or hepatitis-C as a 
result of service; that liver cancer was present within a 
year of separation from service; or that any disorder of 
service origin was in any way responsible for, or 
significantly contributed to, his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1154, 1310, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.22, 3.303, 3.307, 3.309, 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The appellant and those acting on her 
behalf have been apprised thereof throughout, and in their 
repeated and detailed communications, they have indicated an 
understanding of what is required and who is responsible for 
obtaining what evidence.  The case was remanded for 
acquisition of all possible supportive evidence, and to the 
extent that this was possible, those records are now in the 
file including a medical expert opinion.  The Board finds 
that adequate safeguards have been implemented as to protect 
the pertinent due process rights and that to proceed with a 
decision in this issue at the present time, does not, in any 
way, work to prejudice the appellant or her entitlements.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows:

(a) General. The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  (b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  (c) 
Contributory cause of death. (1) Contributory cause of death 
is inherently one not related to the principal cause.

In determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

For purposes of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. § 
3.307(a)(6).  A note associated with 38 C.F.R. § 3.309(e) 
provides that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
If a disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, op. cit.

The Board notes further that the Secretary of the VA Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586-57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002).

Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995). Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

If a chronic disorder, such as carcinoma, becomes manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318.

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was revised during 
the course of this appeal.  The prior version of § 3.22 had 
stated that DIC benefits would be provided when a veteran 
"was in receipt of or for any reason . . . was not in receipt 
of but would have been entitled to receive compensation at 
the time of death." 38 C.F.R. § 3.22(a)(2).  The revised 
regulation replaced this broad permissive statement with 
seven enumerated exceptions, including providing for the 
reopening of claims only on grounds of CUE.  38 C.F.R. § 3.22 
(2004).  The revised 38 C.F.R. § 3.22 limited the 
circumstances under which a veteran's survivor may claim 
entitlement to DIC benefits by defining the "entitled to 
receive" language as follows: "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) The 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) The veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.

The January 2000 revision of sections 3.22 and 3.54 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation. See 65 Fed. Reg. 3388- 
3392 (Jan. 21, 2000).  In light of this position taken by the 
Secretary in the Supplementary Information that accompanied 
the January 2000 rule changes, the Board finds that Karnas is 
not applicable in this situation, and that entitlement to 
section 1318 DIC benefits can not be established by way of 
hypothetical entitlement, no matter when the claim was filed. 
c.f. Timberlake v. Gober, 14 Vet. App. 122 (2000) (containing 
dicta that the revisions to 38 C.F.R. § 3.22 which defined 
"entitled to receive" so as to exclude the "hypothetically" 
entitled-to-receive basis could not be applied if it would 
lead to a less advantageous result to the appellant).  The 
Board's interpretation is confirmed by the decision by the 
United States Court of Appeals for the Federal Circuit in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, op. cit. 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

However, as noted by the veteran himself, acceptable medical 
or lay evidence may establish the characteristic 
manifestations of a disease.  Fortuck v. Principi, 17 Vet. 
App. 173 (2003).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The veteran had active service in the U.S. Navy from 
September 1965 to August 1969.  His DD 214 reflects only that 
he generally had 3 years, 8 months and 25 days of foreign 
and/or sea service, without a distinction being made as to 
what periods of time he was on shipboard, in Korea or in 
Vietnam or waters adjacent thereto.  

He was awarded the National Defense Service Medal, the 
Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, the Armed Forces Expeditionary Medal (Korea), the 
Meritorious Unit Commendation Ribbon and the Navy Unit 
Commendation Ribbons.  His military occupational specialty 
(MOS) was as an aviation machinist mate.  

His Administrative File reflects that in September 1966, he 
was described as performing his duties in a generally 
acceptable manner but "needs routine supervision.  He is 
occasionally lax in his military behavior.  He is easily led 
by others".  He was assigned initially to Patrol Two.

The segments of his 201 file of record also reflect that in 
addition to the USS RANGER, he was assigned to the USS 
YORKTOWN (CVS-10) when it crossed the Equator bound from 
Vietnam waters in the vicinity of Singapore.  A notation is 
of record reflecting that he was on unauthorized absence from 
October 13 to October 16, 1967 (when assigned to but having 
missed the sailing from Long Beach on the YORKTOWN), a period 
which was later described as excused as unavoidable.  Another 
notation is of record in the file, dated March 16, 1968, 
(while on the YORKTOWN),  that the veteran "has a problem 
when on liberty and has been told that improvement in his 
behavior is required".

His DD 214 also shows that he served on the USS RANGER (CVA-
61) but without other specific information on file as to 
where he was located while in the vicinity of Vietnam, 
whether he was in-country, or other pertinent factors as may 
relate to alleged (or even presumed) exposure to dioxins.  
His 201 file shows that he was onboard the RANGER from 
November 28, 1968 to April 15, 1969, and as such, authorized 
to wear the Vietnam Service Medal.

On a VA Form 21-26 filed by the veteran shortly before his 
death, it was noted that he was then claiming that he had 
developed hepatitis-C as a result of being "exposed to blood 
in combat"; and that he had been tattooed while he was in the 
Navy and that this caused his hepatitis C which in turn 
caused his liver cancer.

Some original service medical records are of record.  These 
records do not reflect that he was wounded in service, that 
he was tattooed, or that he received a blood transfusion at 
any time, including when he underwent hernia repair.  A 
sample of blood was taken on one occasion for disease testing 
purposes.  

There is no indication of any liver disorder in service or 
for decades after service.  

It has not been argued or shown that he fulfilled any of the 
requirements for DIC under alternative methods of 
consideration, i.e., 38 U.S.C.A. § 1318 et al.

And while it has been stated that he had hepatitis C, and 
that notation was made historically on numerous notations of 
record, this is actually not borne out by the clinical 
records in the file.  In any event, whether he did or did not 
have hepatitis-C is not the most relevant point, however, but 
rather that any hepatitis-C he may have acquired or 
demonstrated many years post-service is not shown to have 
been of service origin.

Clinical records for the period shortly before his death 
indicate that he had a history of alcohol abuse, hepatitis-C 
and cirrhosis.  He was seen at both VA and private 
facilities.  

Treatment records from VA from August 2001 to May 2002 are in 
the file.

When asked for release forms for medical care, the appellant 
provided only releases for recent care for the period just 
prior to his death.

Terminal records are in the file.  When hospitalized by VA in 
April and May 2002, the veteran was noted to have a history 
of hepatitis-C, cirrhosis, alcohol abuse, variceal bleeding, 
hepatocellular carcinoma and other disorders.  His primary 
problem at admission was hepatic encephalopathy.  He had been 
sober for about 6 months.  Various testing procedures were 
taken and it was felt he was not a candidate for a liver 
transplant.

He was referred to a health care facility rather than his 
family trying to care for him at home.  A summary of that 
palliative care for end-stage liver cancer was received for 
the period from May 1 until his death. 

The veteran's death certificate indicates that he died on May 
[redacted], 2002, due to hepatocellular carcinoma of 1 year's 
duration.   

It is noted that the veteran had filed his initial claim for 
service connection less than a month prior to his death in 
April 2002.  Service connection was not in effect for any 
disorder during his lifetime.  His pending claim was denied 
on an accrued basis when pursued by his widow soon after his 
death.  

The appellant initially argued that the veteran's exposure to 
dioxins in service caused his liver disease, and although 
liver cancer is not one of those disorders for which 
presumptive service connection is in order, there is a causal 
relationship in this case.  There is no evidence including 
medical opinion to support that assertion.

After both the RO and her representative provided the 
appellant with briefing materials as to the requirements of 
evidence and the law with regard to dioxin exposure, she 
revised the claim to focus on the allegation that the veteran 
received blood transfusions in Vietnam as a result of injury 
and that this caused his hepatitis C.  This is also not borne 
out by the evidence of record, i.e., either that he had 
transfusion(s) or other exposure to contaminated blood in 
service and/or that this caused subsequent liver problems.

At the time the claim initially came before the Board, the 
appellant and her representative argued that she was unable 
to afford a medical opinion and that particularly given 
revised regulations, there was an incumbent obligation on VA 
to obtain additional records and an opinion in such a case.

Accordingly, in December 2004, the Board remanded the case 
for additional development.  Specifically, the RO was to 
contact the service department for the veteran's 201 file and 
clarification as to his locations during service; an attempt 
was to be made to acquire any additional service medical or 
other records, and these were to be added to the claims file.  
While an additional file is now of record from the service 
department, information other than that cited above was not 
forthcoming in that regard.

The Board also asked that the appellant be asked to provide 
any evidence she might have with regard to the veteran's care 
for any pertinent disabilities from the time of service until 
his death.  She had previously provided release for terminal 
records, which had been obtained.  The RO again recently 
attempted to obtain her clarification and release of other 
post-service clinical records but she did not respond.  No 
additional treatment records were obtained.  

The Board also directed that the case should then be 
forwarded to an appropriate VA physician for an opinion as to 
the etiological possibilities and probabilities as relate to 
the cause(s) of the veteran's death, and whether there was 
any relationship between his death and anything of service 
origin.  The opinion was to be comprehensive, based on the 
entire record and was to be annotated to the file and 
suitable medical treatise or other written materials.

The claim and all of the evidence associated with the file 
underwent review by a VA examiner, and an opinion was issued 
in September 2005.  

The physician stated that:

(I)t is apparent that the veteran died of 
hepatocellular carcinoma secondary to 
hepatitis C and his alcohol abuse.  In 
hepatocellular carcinoma, in 
approximately 60%-80% of cases, cirrhosis 
is the most common factor, and in the 
western world, alcoholic cirrhosis is one 
of the most important etiological 
components of hepatocellular carcinoma.  
Hepatitis-C infected individuals have a 
lifetime risk of about 20% of developing 
liver cirrhosis.  In greater than 80% of 
those individuals, hepatitis C progressed 
to chronic hepatitis; a small percentage 
of persons with hepatitis C eventually 
end up progressing to hepatocellular 
carcinoma.

The physician further opined that:

On review of the C-folder for the risks 
of contracting hepatitis C, there is no 
evidence of any hepatitis viral 
transmission through any blood 
transfusions.  There is no reported 
history of IV drug use.  The veteran did 
have an inguinal hernia repair [in 
service], but there is no report of blood 
transfusions during the surgery.  There 
is no documentation within the C-folder 
that the veteran had any liver 
dysfunction in the decades prior to his 
diagnosis of hepatocellular cancer.  The 
documentation provided shows evidence of 
liver dysfunction within the last few 
years prior to the veteran's death.  

The veteran did serve in Vietnam.  
However, on review of current medical 
literature, there is no evidence to show 
that Agent Orange increased the risk of 
hepatocellular carcinoma.

It is this examiner's final opinion, 
given all the medical evidence provided 
by the C-folder, that it is more than 
likely that the veteran's alcoholism 
caused his eventual liver cirrhosis and 
eventually death from hepatocellular 
carcinoma not liver failure.  The 
veteran's hepatitis-C viral infection 
more likely than not played a secondary 
role in the eventual development of 
hepatocellular carcinoma.  However, there 
is no medical evidence to suggest that 
the hepatitis-C the veteran contracted 
was contracted during his time of 
military service.  [emphasis added]

Accordingly, based on the comprehensive evidence of record, 
including medical assessments, in the aggregate, the Board 
must conclude that regardless of the theory hypothesized, 
there is no sound and credible evidentiary basis including 
medical opinion that the veteran's death in 2002 due to 
hepatocellular carcinoma was in any way associable with 
service.  

A doubt is not raised, and service connection is not in 
order.



ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


